DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             ERNST JUILLET,
                                Appellant,

                                       v.

                        NAKETREASE L. MACKEY,
                              Appellee.

                                  No. 4D19-65

                                  [May 8, 2019]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case No.
18-006397 DVCE.

   Melanie A. Malave, Fort Lauderdale, for appellant.

   No brief filed on behalf of appellee., for appellee.

PER CURIAM.

   Affirmed. See Moriarty v. Moriarty, 192 So. 3d 680 (Fla. 4th DCA 2016).

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.